Citation Nr: 0119519	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970, with additional, unverified service during the 1980s.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying entitlement 
of the veteran to service connection for post-traumatic 
stress disorder (PTSD).  Such claim was denied on the basis 
that evidence of a verifiable stressor was not presented, 
without regard to prior, final RO determinations entered in 
1996 and 1997.  A notice of disagreement as to the December 
1998 denial was submitted to the RO in October 1999, wherein 
the veteran indicated that he would be requesting both RO and 
Board hearings.  An RO hearing was scheduled to occur in 
December 1999 and prior to its occurrence, the veteran 
through his representative communicated with the RO that he 
did not desire to have a personal hearing, but wished to have 
his pending appeal processed.  A statement of the case, 
including reference to the modification to 38 C.F.R. 
§ 3.304(f), effective from March 7, 1997, see 64 Fed. Reg. 
32807 (1999), was furnished to the veteran in August 2000.  A 
substantive appeal was submitted to the RO in September 2000, 
wherein it was specifically noted that the veteran did not 
wish to appear for a Board hearing.

The RO advised the veteran by a letter, dated in November 
2000, of the transfer of his appeal to the Board, as well as 
the procedure for the submission of additional evidence, 
among other things.  Received by the Board in January 2001 
were additional items of evidence, along with waiver of 
initial consideration by the RO.  Further evidence was also 
received by the Board in May 2001, without a waiver of RO 
consideration, but the Board through internal procedures 
thereafter contacted the veteran's representative, who in 
turn furnished in July 2001 a written waiver of initial 
consideration by the RO.  While the submission of such 
evidence is outside the 90-day period allotted following the 
certification of the veteran's appeal to the Board, the 
favorable disposition herein reached as to the newness and 
materiality of the evidence presented to reopen the veteran's 
claim, based on other evidence submitted, obviates the need 
to undertake those actions set forth in 38 C.F.R. § 20.1304 
(2000).  

It is also noted that, while the veteran's claim for PTSD 
remained pending at the RO, he initiated claims for service 
connection for fecal incontinence and for an increased rating 
for service-connected hemorrhoids in March 1999.  Only the 
claim for increase was addressed by the RO in a rating 
decision of September 1999 or thereafter, and such claim was 
denied.  A notice of disagreement with the September 1999 
denial was submitted in October 1999.  Following the receipt 
of additional evidence, the RO in a rating determination 
entered in August 2000 increased the rating for hemorrhoids 
from 10 to 20 percent, the maximum rating possible, noting 
that such action granted all the benefits for which a notice 
of disagreement had been filed.  Based on the RO's grant, no 
further development as to that issue was undertaken, nor was 
such issue certified to the Board for review.  The issue of 
entitlement to a schedular rating in excess of 20 percent has 
been granted in full and is not herein addressed.  AB v. 
Brown, 6 Vet. App. 35 (1993).  However, the issue of 
entitlement to an extraschedular rating should be considered 
by the RO.  The issue of entitlement to service connection 
for fecal incontinence is referred to the RO for 
consideration.  Finally, the veteran appears to be raising a 
claim for a total disability rating based on individual 
unemployability.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's entitlement to service connection for PTSD 
was denied by the RO in June and July 1996, and most 
recently, in January 1997; written notice of the most recent 
denial was provided to the veteran later in January 1997; a 
timely appeal of the January 1997 denial was not thereafter 
initiated within the time limits prescribed by law.

2.  A claim to reopen for entitlement to service connection 
for PTSD was submitted to the RO in January 1998.

3.  The evidence added to the record since entry of the RO's 
determination in January 1997 at least in part bears directly 
and substantially upon the specific matter under 
consideration, is not duplicative or cumulative of previously 
submitted materials, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to decide fairly the merits of 
the claim to reopen for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The rating decision of the RO in January 1997, wherein 
the veteran's claim of entitlement to service connection for 
PTSD was most recently denied, is final.  38 U.S.C.A. 
§ 7105(a), (b), (c) (West 1991).

2.  Since entry of the RO's determination in January 1997, 
denying entitlement to service connection for PTSD, new and 
material evidence to reopen the previously denied claim has 
been presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial consideration of the veteran's entitlement to service 
connection for PTSD was accorded by the RO in its rating 
decisions of June and July 1996, and following such denials, 
no appeal was initiated.  The RO again considered the 
veteran's entitlement to service connection for PTSD in 
January 1997, when it was determined that it was not shown by 
the evidence that PTSD was incurred in or caused by service, 
and specifically, that the evidence presented failed to 
identify a verifiable stressor.  The veteran was advised by 
letter, dated later in January 1997, of the action taken, but 
no timely appeal was thereafter initiated.  Consequently, the 
RO's denial in January 1997 became final.  38 U.S.C.A. 
§ 7105(a), (b), (c).  The veteran now seeks to reopen his 
previously denied claim of entitlement to service connection 
for PTSD with the presentation of new and material evidence.

The United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a); that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
Court in Elkins held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noteworthy that a significant change in the law that 
was effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, thereby further changing the Elkins 
standard.  It also redefined and expanded the obligations of 
VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is evident that the RO has not considered this matter in 
light of the changes effected by the VCAA.  As well, it is 
possible that the veteran was not fully informed that new and 
material evidence is required for the reopening of his claim 
or what that evidence might encompass; that notwithstanding, 
in light of the favorable action herein taken with respect to 
the limited question of the newness and materiality of the 
evidence presented to reopen the previously denied claim, no 
possibility of prejudice to the veteran is found.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  Similarly, all evidence needed to 
adjudicate the issue herein addressed on the merits has been 
obtained and no prejudice to the veteran would therefore 
result, despite the fact that the RO has not been afforded 
the opportunity to consider whether any additional 
notification or development actions are required under the 
VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  

Evidence on file at the time of entry of the RO's decision in 
January 1997, denying most recently the veteran's claim for 
service connection for PTSD, consisted of service medical 
records and other documents compiled by the service 
department and the National Personnel Records Center.  Also 
then on file were his initial application for VA compensation 
of March 1996; the RO's letter of April 1996 requesting that 
he furnish information regarding his claimed stressors 
leading to PTSD, to which he failed to respond; the report of 
a VA psychiatric examination in June 1996, findings from 
which culminated in Axis I diagnoses of PTSD and a major 
depressive disorder; the veteran's written account of his in-
service stressors, dated in September 1996; and the report of 
a VA general medical examination in November 1996.

The evidence submitted since entry of the January 1997 rating 
decision includes, in pertinent part, a duplicate copy of the 
veteran's stressor statement of September 1996, as well as an 
in-service photograph of the veteran while aboard an 
aircraft, April 2001 correspondence from the Department of 
the Air Force, records of treatment compiled by VA and non-VA 
medical professionals, and two lay statements, one of which 
is provided by the veteran's spouse, and the other by a 
fellow serviceman.  

In his statement of November 1997, a former serviceman who 
served with the veteran in the United States Air Force, 
reported that he had served on active duty with the veteran, 
including a tour of duty at Dover Air Force Base in receiving 
war dead being returned from Vietnam, and in Thailand, where 
the veteran was noted to have flown as an armed crewman on 
Air Force missions.  Also set forth was the fact that the 
veteran had informed him at the time of an incident occurring 
on New Year's Eve in 1969, in which the veteran was attacked 
by a sexual deviate.  

The veteran's spouse, in her statement of January 2001, 
indicates that, while in service at Dover Air Force Base, the 
veteran was profoundly affected by the death of his best 
friend in combat in Vietnam.  She also reported that, in 
letters sent to her by the veteran during service, the 
veteran indicated that he was required to make numerous 
flights into undesignated areas in Laos and Cambodia.  
Lastly, it was noted that the single, most stressful event 
was a sexual assault of the veteran by another service person 
on December 31, 1969.  She recalled that, within two weeks of 
the veteran's discharge from service in January 1970, she was 
initially made aware of the event occurring on the evening of 
December 31, 1969, in the presence of military investigators 
who had come to their home for information regarding the 
assailant and the December 1969 assault.

The evidence submitted by the veteran to reopen his claim for 
service connection for PTSD must be presumed as true, solely 
for purposes of determining whether new and material evidence 
has been presented.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  That being the case, the undersigned, in addressing 
only the above-cited statements from the veteran's spouse and 
fellow serviceman, finds that such evidence was not before 
the RO in January 1997, that it bears directly and 
substantially upon the specific matter under consideration, 
that it is not duplicative or cumulative of previously 
submitted materials, and by itself is so significant that it 
must be considered in order to decide fairly the merits of 
the claim to reopen for service connection for an acquired 
psychiatric disorder.  While it is noted that there was of 
record in January 1997 a statement of the veteran as to the 
various stressors he encountered in service, the statements 
from the veteran's spouse and a fellow Air Force 
serviceperson are supportive of the existence of the 
veteran's allegations of a 1969 sexual assault, based on the 
veteran having shared details of the incident with each lay 
affiant contemporaneous with the event itself or shortly 
thereafter.  Accordingly, the lay statements of the spouse 
and fellow serviceman are found to constitute new and 
material evidence under 38 C.F.R. § 3.156(a), and, as such, 
the previously denied claim is reopened, although 
consideration of the merits of the reopened claim is deferred 
pending the completion of certain development requested 
below. 


ORDER

New and material evidence has been presented to reopen the 
veteran's previously denied claim of entitlement to service 
connection for PTSD.  To that extent alone, the appeal is 
granted.



REMAND

As noted in the Introduction section of this decision, there 
is a pending claim of entitlement to an extraschedular rating 
for service connected hemorrhoids.  This issue must be 
addressed by the RO as directed below.

With respect to the veteran's reopened claim for service 
connection for PTSD, further development of the evidence both 
as to the veteran's claimed stressors and applicable 
diagnosis is found to be in order for compliance with the 
VA's duty-to-assist obligation.  Additional attempts at 
stressor verification are needed, and in light of the 
occurrence of various assaults on the veteran during post-
service years in connection with his employment as a high 
school principal, further clarification is needed as to the 
extent of such assaults and their effect, if any, on 
development of his PTSD.  Further medical input, including a 
psychiatric examination, is also indicated.

In Patton v. West, 12 Vet. App. 272, 283 (1999), the Court 
discussed VA Adjudication Procedure Manual M21-1 (Manual M21-
1), Part III, paragraph 5.14c (Feb. 20, 1996), noting that 
such is a substantially expanded version of former Manual 
M21-1, Part III, paragraph 7.46c(2) (Oct. 11, 1995) (evidence 
of behavior changes that may indicate occurrence of personal 
assault as an in-service stressor in a PTSD context).  See YR 
v. West, 11 Vet. App. 393, 398-99 (1998).  The Court found 
that such Manual provision was regulatory in nature.  The 
Manual provisions set forth the development actions necessary 
to assist the veteran in obtaining supportive evidence of the 
claimed personal assault during service. 

The general Manual M21-1 provisions on PTSD claims in 
paragraph 5.14 require that in cases where available records 
do not provide objective or supportive evidence of the 
alleged in-service stressor, it is necessary to develop for 
this evidence.  Manual M21-1, Part III, paragraph 5.14b(3).  
As to personal-assault PTSD claims, more particularized 
requirements are established.  Specifically, Manual M21-1, 
Part III, paragraph 5.14c, provides in pertinent part:

The service records may be devoid of evidence [of 
personal assault] because many victims of 
personal assault, especially sexual assault and 
domestic violence, do not file official reports 
either with military or civilian authorities.  
Therefore, development to alternative sources for 
information is critical.  Alternative sources 
that may provide credible evidence of the in-
service stressor include:

	(a)  Medical records from private (civilian) 
physicians or caregivers who may have treated the 
veteran either immediately following the incident 
or sometime later;

(b)  Civilian police reports;

	(c)  Reports from crisis intervention centers, 
such as rape crisis centers or centers for 
domestic abuse;

	(d)  Testimonial statements from confidants such 
as family members, roommates, fellow service 
members, or clergy;

(e)  Copies of personal diaries or journals.

Manual M21-1, Part III, paragraph 5.14c (5).

Rating board personnel must carefully evaluate 
all the available evidence.  If the military 
record contains no documentation that a personal 
assault occurred, alternative evidence might 
still establish an in-service stressful incident.  
Behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-
service stressor.  Examples of behavior changes 
that might indicate a stressor are (but not 
limited to):
	
(a)  Visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or 
specific ailment; 	

(b)  Sudden requests that the veteran's military 
occupational series or duty assignment be changed 
without other justification; 
	
(c)  Lay statements indicating increased use or 
abuse of leave without an apparent reason such as 
family obligations or family illness; 

(d)  Changes in performance and performance 
evaluations; 	

(e)  Lay statements describing episodes of 
depression, panic attacks or anxiety but no 
identifiable reasons for the episodes; 

(f)  Increased or decreased use of prescription 
medications; 

(g)  Increased use of over-the-counter 
medications; 

(h)  Evidence of substance abuse such as alcohol 
or drugs; 

(i)  Increased disregard for military or civilian 
authority; 

(j)  Obsessive behavior such as overeating or 
undereating; 

(k)  Pregnancy tests around the time of the 
incident; 

	(l)  Increased interest in tests for HIV or 
sexually transmitted diseases; 

(m)  Unexplained economic or social behavior 
changes; 

	(n)  Treatment for physical injuries around the 
time of the claimed trauma but not reported as a 
result of the trauma; 

(o)  Breakup of a primary relationship.

Manual M21-1, Part III, paragraph 5.14(c) 7.

Rating boards may rely on the preponderance of 
evidence to support their conclusions even if the 
record does not contain direct contemporary 
evidence.  In personal assault claims, secondary 
evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  
Evidence that documents such behavior changes may 
require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric 
physician.

Manual M21-1, Part III, paragraph 5.14c (8),

Regarding personal-assault cases, the Court noted in Patton, 
supra, that VA has provided for special evidentiary-
development procedures, including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  The Court further pointed out that, in 
YR, where the veteran had been placed under hypnosis by a 
licensed social worker who concluded thereafter that there 
was no doubt that the veteran had been raped traumatically, a 
remand was required because, among other deficiencies in the 
adjudication, the Board had "entirely failed to consider the 
hypnosis evidence, let alone discuss its weight and 
credibility" or provide an adequate statement of "reasons 
[or] bases . . . for its acceptance or rejection".  YR, 11 
Vet. App. at 397-99.

Moreover, the Court noted in Patton that in two places Manual 
M21-1, Part III, paragraph 5.14c, appears improperly to 
require that the existence of an in-service stressor be shown 
by "the preponderance of the evidence".  Manual M21-1, Part 
III, paragraph 5.14c(3), (9).  Any such requirement would be 
inconsistent with the statutory requirement that when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.

As additional medical examination is deemed to be 
necessitated, the veteran is hereby advised of the importance 
of appearing for such evaluation.  In that vein, the 
veteran's attention is directed to the following:

Sec. 3.655  Failure to Report for Department of 
Veterans Affairs Examination.

(a) General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim for 
increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.

38 C.F.R. § 3.655 (2000).

Accordingly, based on the foregoing, this matter is hereby 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed with regard to the issues 
of service connection for PTSD and an 
extraschedular rating for hemorrhoids.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his reopened claim for service connection 
for PTSD based on governing laws and 
regulations and his claim for an 
extraschedular rating for hemorrhoids.  
The RO should also advise the veteran of 
his right to submit any additional 
argument and/or evidence in support of 
his claims.  Such evidence may be of a 
lay or medical variety.

3.  The RO should advise the veteran in 
writing that he may submit proof of 
marked interference with his employment 
due to his hemorrhoids.  He should also 
be requested to submit evidence of 
frequent periods of hospitalization for 
this disorder in support of his claim for 
an extraschedular evaluation.  Any 
evidence submitted by the veteran in this 
regard should be permanently associated 
with the claims file.

4.  The veteran must also be requested to 
submit a comprehensive written statement 
containing as much detail as possible 
regarding any and all claimed in-service 
stressors, including the sexual assault 
of December 31, 1969, which led to the 
onset of his PTSD.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
the dates of any and all incidents to 
within seven days, types and locations of 
the incidents, full names and service 
numbers of any other persons present, 
detailed descriptions of events, and any 
other identifying information.  The 
veteran must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible because without such 
details adequate research for verifying 
information cannot be conducted.  He must 
also be advised to obtain and submit any 
verifying data from individuals who might 
have knowledge of the in-service 
stressors claimed to have led to the 
onset of PTSD, such as statements from 
fellow servicemen or family members.  

In particular, the veteran should respond 
to the following with as much specificity 
as possible:  

(a)  Was any medical care sought from 
service department or civilian medical 
personnel immediately following the 
incident or in the months following the 
incident?

(b)  Was the incident ever reported to 
civilian or military authorities, and, if 
so, to whom and at what location?

(c)  Were the services of a crisis 
intervention center, such as a rape 
crisis center, ever sought?

(d)  To which person or persons did the 
veteran confide that a sexual assault had 
occurred on or about December 31, 1969, 
including any family members, roommates, 
fellow service members, or clergy, and at 
what point in time was this information 
shared by the veteran with any of the 
foregoing?  Is the veteran able to obtain 
any statements from these individuals?  

(e)  Was an entry made contemporaneous 
with the in-service sexual assault in any 
personal diary or journal of the veteran 
regarding the assault in question?

(f)  Did any behavioral changes occur at 
the time of the incident indicating the 
occurrence of an in-service stressor, 
including but not limited to (i) a visit 
to a medical or counseling clinic or 
dispensary without a specific diagnosis 
or specific ailment; (ii) a sudden 
request that the veteran's military 
occupational specialty or duty assignment 
be changed without other justification;	 
(iii) the occurrence of episodes of 
depression, panic attacks or anxiety but 
no identifiable reasons for the episodes; 
(iv) substance abuse involving alcohol or 
drugs; (v) increased use of leave without 
immediate reason; (vi) changes in 
performance evaluations; (vii) increased 
or decreased use of prescribed or over-
the-counter medications; (viii) disregard 
for military or civilian authority; (ix) 
obsessive behavior such as over or under 
eating; (x) human immunodeficiency virus, 
and/or sexually transmitted disease 
testing following the in-service assault; 
or (xi) unexplained economic or social 
behavior changes?  

The veteran should also be requested to 
provide complete details regarding the 
incidents occurring post-service in which 
he was assaulted by students in his 
capacity as a high school principal, as 
well as any other events occurring during 
post-service years which may have led to 
the onset of PTSD.  Any documentary 
evidence as to the foregoing that the 
veteran holds in his possession or may be 
obtained with the assistance of VA should 
be fully noted.

5.  Based on the information provided by 
the veteran, and that already 
demonstrated by the record, the RO should 
undertake those actions necessary to 
assist the veteran in obtaining evidence 
corroborative of the alleged in-service 
stressors, including the sexual assault.

6.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that she provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for PTSD or any other 
psychiatric disorder prior to and since 
his discharge from military service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  Permission should 
also be obtained from him to contact the 
Duquesne City School District and obtain 
any administrative and medical records in 
their possession which might pertain to 
psychiatric illness or hemorrhoids.  He 
should also be requested to provide a 
listing of medical providers from whom he 
obtained treatment for hemmorhoids in 
recent years.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
treatment records from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request that are not already contained in 
the claims folder, to include all 
clinical records from Dr. David R. Allen 
and Dr. Alan A. Summers.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

7.  The RO should through contact with 
the National Personnel Records Center 
and/or the Department of the Air Force 
obtain a complete set of service medical 
and personnel records of the veteran, 
including any and all records of 
neuropsychiatric treatment or counseling.  
Once obtained, those records must then be 
made a part of the veteran's claims 
folder.

8.  Based on any additional information 
obtained regarding the claimed 
stressor(s), as well as the information 
relating thereto previously supplied by 
the veteran and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all the claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's Department of 
Defense Form 214 and the applicable 
Department of the Air  Force Form, his 
service personnel records, and all 
associated documents should then be sent 
to the United States Armed Services 
Center for Research of Unit Records Army 
(USASCRUR) and/or the United States Air 
Force with a request to provide any 
information that may corroborate the 
veteran's alleged stressor(s).  If this 
organization is unable to research the 
type of stressor involved in this case, 
it should so note that fact for the 
record.

9.  Following receipt of the 
USASCRUR/United States Air Force report, 
as well as the completion of any 
additional development requested above or 
suggested by those agencies, the RO 
should prepare a report detailing the 
nature of any in-service stressful 
event(s), verified by the USASCRUR/United 
States Air Force or through other 
documents.  If no stressor is verified, 
the RO should so state that fact in its 
report.  Such report should then to be 
added to the claims file.  

10.  Thereafter, the veteran is to be 
afforded a VA medical examination by 
physician in the specialty of psychiatry 
for the purpose of determining the nature 
and etiology of his claimed PTSD.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

(a)  Is it at least as likely 
as not, based on clinical 
observations made to date and a 
review of the behavioral 
changes noted by the record 
since the incident in question, 
that the veteran was the victim 
of a sexual assault in service 
on or about December 31, 1969?

(b)  Does the veteran have PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, is it at least as likely 
as not that the veteran's PTSD 
is the result of an in-service 
sexual assault or some other 
documented in-service stressor?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

11.  The veteran should also be afforded 
a surgical examination to determine 
whether and to what degree the veteran's 
hemorrhoids would interfere with his 
ability to pursue gainful employment.  A 
work history should be obtained from the 
veteran with a listing of the reasons for 
leaving employment.  The claims folder 
must be made available to the examiner 
prior to the examination.  All indicated 
tests and studies should be accomplished.

12.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If such reports 
are not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination reports for any and all 
needed action.  

13.  Lastly, the RO should readjudicate 
the veteran's reopened claim of 
entitlement to service connection for 
PTSD on the basis of all the evidence on 
file and all governing legal authority, 
including the VCAA and as applicable, 
38 C.F.R. § 3.655.  In the event that the 
veteran fails to appear for the scheduled 
VA examination, the letter notifying him 
of the date and time of the examination 
and the address to which the letter was 
sent should be included in the claims 
folder.  The RO should also adjudicate 
the issue of entitlement to an 
extraschedular rating for hemorrhoids.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, inclusive of 
38 C.F.R. § 3.655.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.  The 
veteran and his representative are 
advised of the need to submit a 
substantive appeal to the issue of 
entitlement to an extraschedular rating 
for hemorrhoids if the Board is to 
address this matter.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


